BLUEHOUSE, Associate Justice,
concurring in the judgment:
i also concur in the result but I do want to express my strong feeling that we should avoid putting our Navajo Division of Law Enforcement in a straightjacket.
I can understand the dangers that lie in judicial approval of warrantless searches after they have happened. But that is a responsibility we judges must face up too. Of course, it is up to the government to establish probable cause and I think it will be very seldom that they could establish probable cause for searching a house without a warrant. It is not often that a policeman will spot contraband through an open door.
There are many exceptions to the requirement of a search warrant. They are all based either on the concept of "exigent" circumstances or on the notion of what is "reasonable" in a given situation, because the Fourth Amendment to the Constitution, and Clause 2 of 25 U.S.C. 1302 by reference, requires a search warrant to protect people against unreasonable searches.
This case is a bad one to use to clarify these issues because the facts were so poorly developed. That is why I agree with the opinion of the Chief Justice remanding this case to the District Court.